STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims  1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: the closest prior art (Dejneka, US 6,324,326) discloses a fiber amplification system (e. g. Fig. 6) comprising a passive double clad intput fiber including a passive core with diameter D1, a first cladding of diameter D2, configurd to receive and propagate an optical signal in the passive core and an optical pump in the passive core and first glass cladding, a tapered end section of  the input fiber without the second cladding having a final diameter D4 < D2, and an active single mode fiber including an active core and only a first glass cladding having a diameter less than 80 microns with one end of the active single-mode fiber spliced to the final diameter D4 or the tapered end section of the passive double-clad input fiber. However, the prior art does not disclose or make obvious,  a passive double-clad output fiber spliced to the opposite end of the active single mode fiber, wherein a glass-fluid or glass-vacuum interface along the tapered end section of the passive double-clad input fiber and the active single mode fiber provides guidance of the optical pump into and along the first glass cladding of the active single mod fiber , in conjunction with other elements of the claims. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement filed on May 15, 2020 has been considered by the Examiner.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Bansal, Rivera, Fishteyn, and Chavez-Pirson disclose fiber amplifiers and tapered fibers.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645